Exhibit 10.1

EXECUTION COPY

SHARE REPURCHASE AGREEMENT

THIS SHARE REPURCHASE AGREEMENT (this “Agreement”) is made and entered into as
of the 24th day of November, 2013 (the “Trade Date”), by and between Corvex
Management LP, a Delaware limited partnership (the “Seller”) and The ADT
Corporation, a Delaware corporation (the “Company”).

RECITALS

WHEREAS, on December 17, 2012, the Seller, Keith A. Meister (together with the
Seller, the “Corvex Group”), the Company and Soros Fund Management LLC (“SFM”)
entered into an Agreement (the “Existing Agreement”) pursuant to which, among
other things, the Corvex Group and SFM agreed to certain limitations on their
and their respective affiliates’ ability to acquire and dispose of shares of
Common Stock, par value $0.01 per share, of the Company (the “Common Stock”).

WHEREAS, the Seller desires to sell to the Company, and the Company desires to
purchase from the Seller, in the aggregate, 10,240,000 shares of Common Stock
that were acquired by the Seller on or after October 1, 2012, (but may include
when-issued shares of Common Stock physically acquired on October 1, 2013, but
subject to an agreement to purchase such shares made prior to such date) and
which do not include any shares received by the Seller as a result of the
distribution of shares of Common Stock to public shareholders of Tyco
International Ltd. (the “Shares”), at a price per share equal to $44.01, on the
terms set forth in this Agreement (the “Repurchase Transaction”).

WHEREAS, the Company and the Corvex Group are entering into an amendment to the
Existing Agreement (the “Amendment”) concurrently with execution and delivery of
this Agreement, which Amendment will be effective as of the Closing.

WHEREAS, the Company is party to a tax sharing agreement, dated as of
September 28, 2012 (the “Tax Sharing Agreement”), by and among Tyco
International Ltd., a corporation limited by shares (Aktiengesellschaft)
organized under the laws of Switzerland (“Tyco”), Tyco International Finance
S.A., a corporation organized under the laws of Luxembourg, the Company, and
Pentair Ltd., a corporation limited by shares (Aktiengesellschaft) organized
under the laws of Switzerland (“Pentair”).

WHEREAS, after due consideration, the Board of Directors of the Company has
approved the Amendment, the Repurchase Transaction and the related transactions
that may be required in connection with the Repurchase Transaction.

NOW, THEREFORE, in consideration of the premises and the agreements set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

ARTICLE I

SALE AND PURCHASE OF SHARES

Section 1.1 Purchase. At the Closing (as defined below), the Seller shall sell,
assign, transfer, convey and deliver to the Company, and the Company shall
purchase, acquire and accept from the Seller the Shares for an aggregate
purchase price equal to $450,662,400.00 (the “Purchase Price”).

Section 1.2 Closing and Settlement. The closing and settlement of the Repurchase
Transaction (the “Closing”) will take place on November 29, 2013, at 9:00am
Eastern Standard Time or, if later, on the first business day following the date
upon which the Company receives an



--------------------------------------------------------------------------------

acknowledgement by each of Tyco and Pentair that an Unqualified Tax Opinion (as
defined in the Tax Sharing Agreement) addressing the Repurchase Transaction
delivered pursuant to Section 5.4 of the Tax Sharing Agreement is in form and
substance reasonably satisfactory to Tyco and Pentair (the “Tax Consents” and
the date of the Closing, the “Settlement Date”); provided that, if the Closing
shall not have occurred on or before December 13, 2013, as a result, in whole or
in part, of the failure of the Company to have received the Tax Consents as of
such date, the Purchase Price shall thereafter be increased by an amount equal
to the amount of interest that would have accrued thereon under the Company’s
Five Year Senior Unsecured Revolving Credit Agreement, dated as of June 22,
2012, through the Settlement Date if the Purchase Price had been borrowed by the
Company thereunder on December 13, 2013. At the Closing, (a) the Seller shall
deliver or cause to be delivered to the Company all of the Seller’s right, title
and interest in and to the Shares by delivering (i) duly completed transfer
forms and such other transfer documents or instruments as may be reasonably
required by the Company’s transfer agent to evidence and effect the transfer and
delivery of the Shares to the Company, and (ii) such other documents related
thereto as may be reasonably requested by the Company and (b) the Company shall
pay to the Seller the Purchase Price (as adjusted by the proviso to the
preceding sentence) by wire transfer of immediately available funds in
accordance with wire transfer instructions provided by the Seller to the
Company.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE SELLER

The Seller hereby makes the following representations and warranties to the
Company, each of which is true and correct on the Trade Date and the Settlement
Date and shall survive the Settlement Date.

Section 2.1 Existence and Power.

(a) The Seller has the power, authority and capacity to execute and deliver this
Agreement, to perform its obligations hereunder, and to consummate the
transactions contemplated hereby.

(b) The execution and delivery of this Agreement by the Seller and the
consummation by the Seller of the transactions contemplated hereby (i) do not
require the consent, approval, authorization, order, registration or
qualification of, or (except for filings pursuant to Section 16 or Regulation
13D under the Securities Exchange Act of 1934) filing with, any governmental
authority or court, or body or arbitrator having jurisdiction over the Seller;
and (ii) except as would not have an adverse effect on the ability of the Seller
to consummate the transactions contemplated by this Agreement, do not and will
not constitute or result in a breach, violation or default under any note, bond,
mortgage, deed, indenture, lien, instrument, contract, agreement, lease or
license, whether written or oral, express or implied, to which the Seller is a
party or with the Seller’s organizational documents, or any statute, law,
ordinance, decree, order, injunction, rule, directive, judgment or regulation of
any court, administrative or regulatory body, governmental authority,
arbitrator, mediator or similar body on the part of the Seller or cause the
acceleration or termination of any obligation or right of the Seller.

(c) Assuming the Existing Agreement is and will be valid, binding and
enforceable against the Company and SFM as of the date hereof and as of the
Settlement Date (as amended by the Amendment on such date), the Existing
Agreement is and will be valid, binding and enforceable against the Seller as of
the date and as of the Settlement Date (as amended by the Amendment on such
date).

Section 2.2 Valid and Enforceable Agreement; Authorization. This Agreement has
been duly executed and delivered by the Seller and constitutes a legal, valid
and binding obligation of Seller, enforceable against the Seller in accordance
with its terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance and other similar laws of
general application affecting enforcement of creditors’ rights generally and
general principles of equity.

 

2



--------------------------------------------------------------------------------

Section 2.3 Title to Shares. The Seller (or funds or accounts managed by it) has
good and valid title to the Shares, free and clear of any lien, encumbrance,
pledge, charge, security interest, mortgage, title retention agreement, option,
equity or other adverse claim (other than general pledge agreements that may be
applicable in connection with prime brokerage or similar arrangements entered
into by the Seller and other than the Existing Agreement and the Amendment, none
of which shall restrict the Shares in accordance with the Agreement), and,
except as noted above, has not, in whole or in part, (a) assigned, transferred,
hypothecated, pledged or otherwise disposed of the Shares or its ownership
rights in the Shares, or (b) given any person or entity any transfer order,
power of attorney or other authority of any nature whatsoever with respect to
the Shares. All of the Shares were acquired by the Seller on or after October 1,
2012, (but may include when-issued shares of Common Stock physically acquired on
October 1, 2013, but subject to an agreement to purchase such shares made prior
to such date) and do not include any shares of Common Stock received by the
Seller (on behalf of funds or accounts managed by it) as a result of the
distribution of shares of Common Stock to public shareholders of Tyco
International Ltd. None of the Shares were acquired by the Seller for the
purpose of the Seller of allowing any seller of those shares to dispose of
shares of Common Stock while retaining shares in Tyco International, Ltd.

Section 2.4 Sophistication of Seller. The Seller acknowledges and agrees that,
except as set forth in this Agreement, the Company is not making any express or
implied warranties in connection with the Repurchase Transaction. The Seller has
such knowledge and experience in financial and business matters and in making
investment decisions of this type that it is capable of evaluating the merits
and risks of making its investment decision regarding the Repurchase Transaction
and of making an informed investment decision. The Seller and/or the Seller’s
advisor(s) have had a reasonable opportunity to ask questions of and receive
answers from a person or persons acting on behalf of the Company concerning the
Shares and the Company and all such questions have been answered to the Seller’s
full satisfaction. The Seller is not relying on the Company with respect to the
tax and other economic considerations of the Repurchase Transaction, and Seller
has relied on the advice of, or has consulted with, the Seller’s own advisors.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Company hereby makes the following representations and warranties to the
Seller, each of which is true and correct on the Trade Date and the Settlement
Date and shall survive the Settlement Date.

Section 3.1 Existence and Power.

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has the power, authority
and capacity to execute and deliver this Agreement, to perform the Company’s
obligations hereunder, and to consummate the transactions contemplated hereby.

(b) The execution and delivery of this Agreement by the Company and the
consummation by the Company of the transactions contemplated hereby (i) does not
require the consent, approval, authorization, order, registration or
qualification of, or filing with, any governmental authority or court, or body
or arbitrator having jurisdiction over the Company; and (ii) except as would not
have an adverse effect on the ability of Company to consummate the transactions
contemplated by this Agreement, does not and will not constitute or result in a
breach, violation or default under, any note,

 

3



--------------------------------------------------------------------------------

bond, mortgage, deed, indenture, lien, instrument, contract, agreement, lease or
license, whether written or oral, express or implied, to which Company is a
party, with the Company’s articles of incorporation or code of regulations, or
any statute, law, ordinance, decree, order, injunction, rule, directive,
judgment or regulation of any court, administrative or regulatory body,
governmental authority, arbitrator, mediator or similar body on the part of the
Company or cause the acceleration or termination of any obligation or right of
the Company.

Section 3.2 Valid and Enforceable Agreement; Authorization. This Agreement has
been duly executed and delivered by the Company and constitutes a legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance and other similar
laws of general application affecting enforcement of creditors’ rights generally
and general principles of equity.

ARTICLE IV

MISCELLANEOUS PROVISIONS

Section 4.1 Tax Consents; Seller Cooperation. The Company will use reasonable
best efforts to cause the Tax Consents to be delivered to the Company as soon as
reasonably practicable following the date hereof. Seller will reasonably
cooperate with the Company’s reasonable requests for documentation and
information to confirm that the Shares were acquired by the Seller on or after
October 1, 2012, and do not include any shares of Common Stock received by the
Seller (on behalf of funds or accounts managed by it) as a result of the
distribution of shares of Common Stock to public shareholders of Tyco
International Ltd.

Section 4.2 Notice. Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, or mailed first class mail
(postage prepaid) with return receipt requested or sent by reputable overnight
courier service (charges prepaid) to the address and to the attention of the
person set forth in this Agreement. Notices will be deemed to have been given
hereunder when delivered personally, three business days after deposit in the
U.S. mail postage prepaid with return receipt requested and two business days
after deposit postage prepaid with a reputable overnight courier service for
delivery on the next business day.

If delivered to the Company, to:

The ADT Corporation

1501 Yamato Road

Boca Raton, Florida 33431

Attention: General Counsel

Facsimile: (561) 988-3719

If delivered to the Seller, to:

Corvex Management LP

712 Fifth Avenue, 23rd Floor

New York, New York 10019

Attention: Keith A. Meister

Facsimile: (212) 474-6715

Section 4.3 Entire Agreement. This Agreement, the Amendment and the other
documents and agreements executed in connection with the Repurchase Transaction
embody the entire agreement and understanding of the parties hereto with respect
to the subject matter hereof and supersede all prior

 

4



--------------------------------------------------------------------------------

and contemporaneous oral or written agreements, representations, warranties,
contracts, correspondence, conversations, memoranda and understandings between
or among the parties or any of their agents, representatives or affiliates
relative to such subject matter, including, without limitation, any term sheets,
emails or draft documents.

Section 4.4 Assignment; Binding Agreement. Neither the Seller, on the one hand,
nor the Company, on the other hand, may assign either this Agreement or any of
its rights, interests or obligations hereunder without the prior written
approval, respectively, of the Company, on the one hand, or the Seller, on the
other hand. This Agreement and the various rights and obligations arising
hereunder shall inure to the benefit of and be binding upon the parties hereto
and their respective successors and assigns.

Section 4.5 Counterparts. This Agreement may be executed in multiple
counterparts, and on separate counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument. Any counterpart or other signature hereupon delivered by facsimile
shall be deemed for all purposes as constituting good and valid execution and
delivery of this Agreement by such party.

Section 4.6 Remedies; Governing Law; Submission to Jurisdiction. Each party
hereto hereby acknowledges and agrees that irreparable harm may occur in the
event any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached. It is accordingly agreed
that the parties hereto shall be entitled to specific relief hereunder,
including, without limitation, an injunction or injunctions to prevent breaches
of this Agreement and to enforce specifically the terms and provisions of this
Agreement exclusively in U.S. District Court for the Southern District of New
York or any New York state court located in the borough of Manhattan in the City
of New York, in addition to any other remedy to which they are entitled at law
or in equity. Furthermore, each of the parties hereto (i) consents to submit
itself to the personal jurisdiction of the U.S. District Court for the Southern
District of New York or any New York state court located in the borough of
Manhattan in the City of New York solely with respect to any dispute between or
among the parties hereto that arises out of this Agreement or the transactions
contemplated by this Agreement, (ii) agrees that it shall not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court, (iii) agrees that it shall not bring any action against the other
parties relating to this Agreement or the transactions contemplated by this
Agreement in any court other than the U.S. District Court for the Southern
District of New York or any New York state court located in the borough of
Manhattan in the City of New York, and each of the parties irrevocably waives
the right to trial by jury, (iv) agrees to waive any bonding requirement under
any applicable law, in the case any other party seeks to enforce the terms by
way of equitable relief and (v) each of the parties irrevocably consents to
service of process by a reputable overnight mail delivery service, signature
requested, to the address of such parties’ principal place of business or as
otherwise provided by applicable law. THIS AGREEMENT SHALL BE GOVERNED IN ALL
RESPECTS, INCLUDING WITHOUT LIMITATION VALIDITY, INTERPRETATION AND EFFECT, BY
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED AND TO BE
PERFORMED WHOLLY WITHIN SUCH STATE WITHOUT GIVING EFFECT TO THE CHOICE OF LAW
PRINCIPLES OF SUCH STATE. Nothing in this Section 4.6 shall prevent any party
hereto from enforcing its rights under this Agreement or shall impose any
limitation on any of the parties or their respective past, present or future
general partners, directors, officers, or employees in defending any claim,
action, cause of action, suit, administrative action or proceeding of any kind,
including, without limitation, any federal, state or other governmental
proceeding of any kind, against any of them. The rights and remedies provided in
this Agreement are cumulative and do not exclude any rights or remedies provided
by law.

 

5



--------------------------------------------------------------------------------

Section 4.7 No Third Party Beneficiaries or Other Rights. Nothing herein shall
grant to or create in any person not a party hereto, or any such person’s
dependents or heirs, any right to any benefits hereunder, and no such person
shall be entitled to sue any party to this Agreement with respect thereto.

Section 4.8 Waiver; Consent. This Agreement and its terms may not be changed,
amended, waived, terminated, augmented, rescinded or discharged (other than in
accordance with its terms), in whole or in part, except by a writing executed by
the parties hereto.

Section 4.9 No Broker. Except as previously disclosed to each other party, no
party has engaged any third party as broker or finder or incurred or become
obligated to pay any broker’s commission or finder’s fee in connection with the
transactions contemplated by this Agreement.

Section 4.10 Further Assurances. Each party hereto hereby agrees to execute and
deliver, or cause to be executed and delivered, such other documents,
instruments and agreements, and take such other actions consistent with the
terms of this Agreement as may be reasonably necessary in order to accomplish
the transactions contemplated by this Agreement.

Section 4.11 Costs and Expenses. Each party hereto shall each pay their own
respective costs and expenses, including, without limitation, any commission or
finder’s fee to any broker or finder, incurred in connection with the
negotiation, preparation, execution and performance of this Agreement.

Section 4.12 Severability. If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

Section 4.13 Termination. This Agreement may be terminated and the Repurchase
Transaction abandoned at any time prior to the Settlement Date (i) by mutual
written consent of each party or (ii) by the Seller at any time after
December 31, 2013, if the Settlement Date shall not have occurred on or prior to
December 31, 2013, as a result, in whole or in part, of the Company failing to
receive the Tax Consents prior to such date. If the Seller terminates this
Agreement pursuant to clause (ii) of Section 4.13, the Seller shall be entitled
to liquidated damages in respect of such termination in an amount per Share
equal to the excess, if any, of (x) $44.01 plus the amount of interest that
would have been payable with respect to each Share for which liquidated damages
would be paid under Section 1.2 (measured with respect to each such Share from
December 13, 2013, through the date such Share is sold by Seller in a bona fide
sale to an unaffiliated third party) over (y) the price at which each such Share
was actually sold by the Seller from time to time following the termination
hereof, which amount(s) shall be payable by the Company by wire transfer of
immediately available funds to the account specified by the Seller within five
(5) business days following receipt by the Company of evidence of the price(s)
at which any such Shares were subsequently acquired from the Seller in a bona
fide sale to an unaffiliated third party.

(Signatures appear on the following pages.)

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

THE COMPANY:

THE ADT CORPORATION

By:

 

/s/ Naren K. Gursahaney

Name:

 

Naren K. Gursahaney

Title:

 

President & CEO

[Signature Page to Share Repurchase Agreement]



--------------------------------------------------------------------------------

THE SELLER:

CORVEX MANAGEMENT LP

By:

 

/s/ Keith A. Meister

 

Name:

 

Title:

[Signature Page to Share Repurchase Agreement]